Citation Nr: 0113237	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  92-13 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for major depression, 
on a primary and secondary basis.  

2.  Entitlement to service connection for bipolar disorder, 
on a primary and secondary basis.  

3.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disability.   


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1967 to May 
1970.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of November 1991 and August 1995 rating 
actions by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in New Orleans, Louisiana.   


FINDINGS OF FACT

1.  There is no competent medical evidence of record of a 
nexus, or link, between the appellant's current major 
depression and his period of service.  

2.  There is no competent medical evidence linking the 
appellant's major depression to his service-connected PTSD. 

3.  There is no competent medical evidence of record of a 
nexus, or link, between the appellant's current bipolar 
disorder and his period of service.

4.  There is no competent medical evidence linking the 
appellant's bipolar disorder to his service-connected PTSD.

5.  In regard to the appellant's claim for an evaluation in 
excess of 50 percent for PTSD, the former schedular criteria, 
which was codified at 38 C.F.R. §§ 4.16 (c), 4.132, 
Diagnostic Code 9411 (1996), is more favorable to the 
appellant and has been applied in this case.  

6.  The evidence of record demonstrates that the appellant's 
clinical signs and manifestations of his service-connected 
PTSD are productive of such symptoms as depression, an 
exaggerated startle response, suicidal ideation, nightmares, 
impaired impulse control, and unprovoked irritability, with 
periods of violence; and that such symptoms render the 
appellant unable to retain or obtain employment.  


CONCLUSIONS OF LAW

1.  The appellant's major depression was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, 2097-98 
(2000) [to be codified at 38 U.S.C.A. § 5103A].  

2.  The appellant's major depression is not proximately due 
to or the result of his service-connected PTSD.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 1998); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §  3(a), 114 
Stat. 2096, 2097-98 (2000) [to be codified at 38 U.S.C.A. 
§ 5103A]; 38 C.F.R. § 3.310(a) (2000).

3.  The appellant's bipolar disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, 2097-98 
(2000) [to be codified at 38 U.S.C.A. § 5103A].

4.  The appellant's bipolar disorder is not proximately due 
to or the result of his service-connected PTSD.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 1998); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §  3(a), 114 
Stat. 2096, 2097-98 (2000) [to be codified at 38 U.S.C.A. 
§ 5103A]; 38 C.F.R. § 3.310(a) (2000).

5.  Resolving all reasonable doubt in favor of the appellant, 
the criteria for a 100 percent schedular evaluation for PTSD 
are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §  3(a), 
114 Stat. 2096, 2097-98 (2000) [to be codified at 38 U.S.C.A. 
§ 5103A]; 38 C.F.R. §§ 4.3, 4.16(c), 4.132, Diagnostic Code 
9411 (1996); Karnas v. Derwinski, 1 Vet. App. 308 (1991).      

6.  The appellant's claim of entitlement to a total rating 
for compensation purposes based on individual unemployability 
is moot.  38 U.S.C.A. §§ 1155, 5107, 7104(a) (West 1991); 
38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2000); Green v. West, 
11 Vet. App. 472, 476 (1998), (citing Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 
52375 (1999).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant's service medical records are negative for any 
complaints or findings of depression or bipolar disorder.  
The appellant's separation examination, dated in May 1970, 
shows that at that time, the appellant was clinically 
evaluated as normal for psychiatric purposes.   

A Discharge Summary from the Meadow Wood Hospital shows that 
the appellant was hospitalized from April to May 1990.  The 
Summary reflects that prior to admission, the appellant was 
found unconscious in a motel room after overdosing on 
medications.  After the appellant regained consciousness, he 
stated that he felt very depressed and had been depressed for 
many years.  He noted that recently, his depression had 
worsened because he was about to spend some time in jail in 
Huntsville, Texas.  The appellant gave a history of having 
problems with drugs and alcohol and having a long history of 
mental illness, including treatment for paranoid 
schizophrenia.  According to the appellant, he also had a 
history of back surgery and subsequent chronic back pain.  
The appellant stated that he took drugs mainly for relief of 
his back pain.  Upon mental status evaluation, the 
appellant's mood was depressed and suicidal thoughts were 
noted, although he indicated that he had no current intention 
of committing suicide.  Following an inpatient medication 
regiment and therapy, the appellant was discharged and 
diagnosed with the following: (Axis I) major depression, 
recurrent, and substance abuse, mixed, and (Axis III) chronic 
backache.  

A private medical statement from S.R. Chalasani, M.D., dated 
in May 1990, shows that at that time, Dr. Chalasani indicated 
that the appellant was recently discharged from the Meadow 
Wood Hospital in Baton Rouge, Louisiana.  Dr. Chalasani 
stated that the appellant suffered from bipolar disorder, 
drug abuse, dyspeptic disease, and back and lower extremity 
pain.   

In November 1990, the RO received a correspondence from the 
appellant's wife, Mrs. S., regarding his employment history.  
The correspondence reflects that according to Mrs. S., the 
appellant was employed as an electrician with an electrical 
union from 1970 to 1976.  He had his own electrical business 
from 1976 to 1979.  The appellant was a part-time employee at 
G & J Mobile Homes from 1979 to approximately 1981, and was 
subsequently unemployed until approximately 1985.  He again 
was a part-time employee at G & J Mobile Home "off and on" 
from 1985 to 1989, and had been unemployed since that time.  

In December 1990, the appellant underwent a VA examination.  
At the time of the examination, he was incarcerated in the 
Texas Department of Corrections Unit for possession of a 
controlled substance.  The appellant stated that he was a 
Vietnam combat veteran and had participated in operations 
against the enemy in Vietnam from April 1968 to March 1969.  
He indicated that his worst experience in Vietnam was 
witnessing a helicopter collision.  The appellant noted that 
body parts were strewn everywhere and he was involved in 
retrieving them and putting them in body bags.  According to 
the appellant, that event did not "leave him and it [was] 
always with him."  The appellant reported that his unit took 
incoming rounds almost continuously and that since that time, 
he had had to give up his previous interest in duck and dove 
hunting because he could not tolerate sudden detonations.  He 
revealed that he tended to dive on the ground in response to 
sudden sounds.  According to the appellant, he had a history 
of drug and alcohol abuse.  He indicated that he had been 
married for 20 years and that he had two children.  The 
appellant reported that he did not trust anyone because he 
had been lied to so often.  He indicated that he had felt 
depressed for a long time, had alienated his friends, and had 
given his family a hard time because of his bad temper.  The 
appellant stated that he was currently having nightmares.  In 
regard to his employment history, he revealed that he had 
worked as an electrical contractor, but had to shut down his 
business because his drug habit had become widely known.  The 
appellant noted that he subsequently worked as a truck 
driver, and that he had to stop regular employment in 1984 or 
1985 because of back pain.  He stated that since 1984, he had 
been doing odd jobs around a mobile park home.  According to 
the appellant, his work capacity was limited by back pain, 
for which he had received surgical treatment in 1984, 1985, 
and 1989.  

Upon mental status evaluation, the appellant's affect was 
euthymic during most of the interview.  When he talked about 
the helicopter collision in Vietnam and his feelings of 
alienation from society upon his return to the United States, 
tears came to his eyes.  The appellant's speech was normal in 
rate and amount, and the content was relevant and goal 
directed.  There was no evidence of hallucinations or of 
delusions, and he was oriented to time, place, and person.  
The diagnoses included the following: (Axis I) (1) major 
depression, recurrent, in partial remission on medication, 
(2) polysubstance abuse, primarily amphetamine, continuous, 
(3) PTSD, chronic, mild, and (Axis III) chronic low back 
pain, status post multiple back surgeries.  The examining 
physician noted that the appellant's substance abuse had 
recently been in remission due to his incarceration.  

An Initial Readjustment Assessment report from the Psychology 
Clinic, dated in May 1991, shows that at that time, the 
appellant was evaluated by M.B. Patton, B.C.S.W. and O. 
Scott, Ph. D.  According to the report, the appellant had 
been referred by the New Orleans Vietnam Resource Center with 
presenting problems of major depression, history of substance 
abuse, intrusive thoughts about Vietnam, hyperstartle 
response, and relationship problems.  The appellant stated 
that he felt that his tour of duty in Vietnam made him "hard 
core, cold-blooded, and mean, and a drug addict."  He 
indicated that it made him hate himself, and he had a great 
amount of bitterness, anger, and resentment toward government 
and society for sending him and forgetting him.  According to 
the appellant, at present, he was having distressing 
recollections of his experiences that were intrusive and 
frequent.  The appellant reported that he was currently 
having trouble sleeping, having nightmares, and suffered 
avoidance behavior.  He revealed that he had few friends, was 
alienated from others, had trouble expressing emotions, and 
felt rejected, depressed, irritable, and sometimes suicidal.  
The appellant further noted that he had trouble concentrating 
and was easily startled.  He revealed that he was taking 
psychiatric medications.  According to the appellant, he had 
a fair relationship with his family members, but had feelings 
of rejection.  Activities included bowling, golfing, fishing, 
and working on electronics.  The appellant stated that he was 
a high school graduate and that he had completed a four year 
apprenticeship in electronics.  He indicated that within the 
last five years, he had been employed as a truck driver.  The 
appellant noted that since his recent release from prison, he 
had been employed part-time in stocking shelves and sales for 
a family business which provided supplies to mobile homes.  
According to the appellant, his work activities were reduced 
due to back and leg pain.  

Upon mental status evaluation, the appellant's stream of 
speech was "ok" and his thought content was relevant.  His 
affect was depressed and insight was fair.  The diagnoses 
included the following: (Axis I) (1) chemical/alcohol 
dependence, (2) bipolar mood disorder, depressed, (3) PTSD, 
chronic, (Axis III) back and leg pain, (Axis IV) job 
problems, relationship problems, unresolved Vietnam issues, 
marital/family problems, Persian Gulf War, and (Axis V) 
Global Assessment of Functioning (GAF) score of 30, and GAF 
score of 35 for the past year.  The examiners stated that the 
overall history profile reflected a veteran showing a 
lifestyle and pattern of behaviors that were considered 
consistent with the diagnosis of PTSD, chronic, that would 
have derived from highly stressful, emotionally traumatic 
experiences from his Vietnam tour of duty.  The examiner 
noted that the profile also reflected a 23 year history of 
chemical/alcohol abuse and that the appellant came from a 
dysfunctional family marked by multiple addictions.  There 
was also a family history of bipolar disorder and the 
appellant had been previously diagnosed with the mood 
problem.  According to the examiners, the appellant's 
different problems were of a severe and ongoing nature and 
appeared to aggravate each other.  

A VA medical statement from J.D. Gregory, M.S.W., dated in 
March 1991, shows that at that time, Mr. Gregory indicated 
that that appellant had been recently released from the Texas 
Prison System where he had served eight months of a six year 
sentence for possession of cocaine.  Mr. Gregory noted that 
the conditions of the appellant's probation were that he seek 
substance abuse treatment and mental health treatment since 
he had been diagnosed with a major depression and had had two 
suicide attempts.  Mr. Gregory stated that according to the 
appellant, he had been abusing drugs for years in order to 
deal with his intrusive thoughts about Vietnam, his startle 
response, relationship problems, and depression.  Although 
there was a positive family history of depression, the 
appellant attributed many of his problems to Vietnam.  

In an August 1993 decision, the Board remanded the 
appellant's claim for service connection for a psychiatric 
disability, to include PTSD.  At that time, the Board noted 
that the evidence of record included various psychiatric 
diagnoses and that as such, further psychiatric evaluation 
was appropriate.  Thus, the Board remanded the appellant's 
claim and requested that the RO afford him a VA psychiatric 
evaluation, conducted by a board of two psychiatrists, in 
order to determine the nature and extent of any psychiatric 
disorder present.  

A private medical statement from J.D. Blair, Ed.D., L.P.C., 
dated in July 1993, shows that at that time, Mr. Blair 
indicated that he had been counseling the appellant since 
February 1992.  Mr. Blair stated that all of the clinical 
evidence definitely supported a diagnosis of PTSD.  In 
addition, in December 1993, Mr. Blair submitted treatment 
records, from February 1992 to November 1993, showing that 
during that period of time, the appellant underwent 
readjustment counseling for his PTSD.  Mr. Blair noted that 
while the appellant was receiving counseling, it was apparent 
that his PTSD symptom patterns interfered with his ability to 
sustain work and function normally.  

In March 1994, the RO received outpatient treatment records 
from the VA Medical Center (VAMC) in New Orleans, from June 
1989 to January 1994.  The records show intermittent 
treatment for the appellant's PTSD.  

A VA psychiatric evaluation was conducted in July 1994 by 
F.E. Welbourne, Ph.D. and F.T. Guidroz-Green, Ph.D.  At that 
time, the appellant stated that he had a long history of 
chronic anxiety and difficulty with nightmares about Vietnam.  
He indicated that he also had a long history of chemical 
dependency up until 1989.  The appellant noted that in March 
1991, he worked for about four months for a mobile home 
company and injured his knee on the job.  He reported that 
following his injury, he had been unemployed and receiving 
workman's compensation.  According to the appellant, he was 
involved in group therapy for Vietnam veterans and was taking 
medication to "help with the nightmares and mood swings."  
The appellant revealed that he had a history of flashbacks, 
but denied any hallucinations.  He reported frequent angry 
outbursts with a history of having been physically abusive to 
his wife and children, although there had been decreased 
marital and family conflict since he stopped using illicit 
drugs.  The appellant stated that he had lost all interest in 
being around people and felt depressed.  He indicated that he 
had an intense startle response to loud noises.  According to 
the appellant, his biggest problem was that he could not work 
and had to stay home.

Upon mental status evaluation, the appellant was fully 
oriented to person, place, and time.  His mood was 
predominantly dysphoric and his affect was hypomanic, tense, 
tearful, and apathetic.  The appellant's memory appeared 
intact in immediate, recent, and remote realms.  There was no 
evidence of a thought disorder and no reported audio or 
visual hallucinations.  His speech was of rapid rate, of 
normal tone, and goal-directed.  He reported a history of 
multiple suicide attempts by drug overdose, but he denied any 
current suicidal ideation.  The diagnoses included the 
following: (Axis I) bipolar II disorder (recurrent, major 
depressive episodes with hypomanic episodes), and 
polysubstance dependence, in remission, (Axis II) provisional 
personality disorder, not otherwise specified, with history 
of antisocial traits, and (Axis III) chronic back pain, with 
history of multiple back surgeries, and history of congestive 
heart failure.  The examiners stated that test results 
obtained during the evaluation did not support a diagnosis of 
PTSD.  According to the examiners, the appellant had many of 
the symptoms of a combat related stress syndrome, but 
concurrently experienced anxiety and depressive reactions 
which were likely secondary to a bipolar disorder, long 
history of polysubstance abuse, and characterological 
factors.  

In August 1994, the appellant underwent a VA psychiatric 
evaluation.  At that time, he stated that his PTSD symptoms 
included nightmares, flashbacks, depression, hyperstartle 
response, psychic numbing, avoidance of things that reminded 
him of Vietnam, and anger about the way he was treated when 
he returned to the United States.  Upon mental status 
evaluation, the appellant was alert and oriented to time, 
place, person, and situation.  His mood was depressed and his 
affect was appropriate to the interview situation.  The 
appellant's thought process was goal-directed.  The appellant 
stated that he thought about Vietnam every day.  He noted 
that he slept a lot better with his medications.  The 
diagnosis was of PTSD, chronic.  

In a Deferred rating action, dated in March 1995, the RO 
determined that the appellant's July and August 1994 VA 
psychiatric evaluations were insufficient because they were 
not conducted by a board of two psychiatrists.  Thus, in June 
1995, the appellant underwent a VA psychiatric evaluation 
which was conducted by a board of two psychiatrists.  
Following the mental status evaluation, the appellant was 
diagnosed with the following: (Axis I) (1) PTSD, chronic, (2) 
polysubstance dependence, alcohol and IV drug use, in 
remission since 1989 (by history), (Axis II) antisocial 
personality disorder, (Axis III) low back disorder (by 
history), and (Axis IV) (1) cardiovascular disorder, (2) 
Social and Occupational Functioning Assessment Scale of 35.  

In an August 1995 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
PTSD and assigned a 30 percent disabling rating under 
Diagnostic Code 9411, effective from June 8, 1990.  

In January 1996, the RO received a Discharge Summary from the 
New Orleans VAMC which showed that the appellant was 
hospitalized from October to November 1995 for his PTSD.  
Upon admission, the appellant stated that he had a full range 
of PTSD symptoms including nightmares, flashbacks, emotional 
numbing, isolation, hypervigilance, and intrusive thoughts.  
He indicated that at present, he could not control his 
emotions.  Upon mental status evaluation, the appellant's 
memory was intact for recent and past events.  His affect was 
appropriate to the situation, although he tended to cry a 
good bit and exhibited a fair amount of depression.  There 
was no evidence of delusions or hallucinations.  According to 
the appellant, he was chronically anxious and depressed.  
During the appellant's hospitalization, he underwent both 
group and individual therapy.  Upon his discharge, he was 
diagnosed with the following: (Axis I) PTSD, (Axis II) 
chronic back pain with radiculopathy, (Axis IV) moderate 
stress, and (Axis V) GAF of 46.  

In a May 1996 rating action, the RO granted the appellant a 
temporary total (100 percent) rating under 38 C.F.R. § 4.29, 
effective October 1, 1995, for the appellant's period of 
hospitalization from October to November 1995.  The RO 
further indicated that from December 1, 1995, the appellant's 
rating for his service-connected PTSD would be increased from 
30 percent to 50 percent disabling under Diagnostic Code 
9411. 

A VA medical statement from Dr. H. Colomb, dated in July 
1996, shows that at that time, Dr. Colomb indicated that 
after recently evaluating the appellant and his PTSD, it was 
his determination that he was severely impaired in his 
ability to establish or maintain favorable relationships of 
any sort.  Dr. Colomb stated that the appellant had little 
interaction with his family and did not go out, even in the 
most important situations such as his son's recent wedding 
where he was only able to make a brief appearance.  According 
to Dr. Colomb, the appellant was not able to concentrate well 
and could not be around people long enough to engage in any 
form of employment.   

A Discharge Summary from the New Orleans VAMC shows that the 
appellant was hospitalized from May 10, 1997 to May 16, 1997.  
Upon admission, it was noted that he was a rather difficult 
historian and that although he appeared to be motivated to 
explain himself, he seemed to have some difficulty 
specifically saying what was wrong.  The examining physician 
stated that it appeared that the appellant's desire for 
admission was basically a means of avoiding being arrested 
for driving while intoxicated (DWI).  Upon his discharge, he 
was diagnosed with the following: (Axis I) PTSD, bipolar 
affective disorder, (Axis IV) patient was involved in a one 
car motor vehicle accident just prior to admission, and (Axis 
V) GAF score of 60, with highest GAF score of 65 in the past 
year.  

In a September 1998 decision, the Board remanded this case.  
At that time, the Board stated that it was unclear from the 
evidence of record as to whether the appellant had a 
depressive disorder and/or bipolar disorder existing 
independently of his service-connected PTSD, and, is so, 
whether such were etiologically related either directly to 
service or secondarily to the PTSD.  Thus, the Board remanded 
this case and requested that the appellant be afforded a VA 
psychiatric examination by a panel consisting of two board-
certified psychiatrists in order to determine the nature and 
extent of his service-connected PTSD and any other 
psychiatric disorders present.    

In January 1999, the RO received outpatient treatment records 
from the Baton Rouge VAMC, from August 1985 to July 1994.  
The records show intermittent treatment for the appellant's 
PTSD.  

In January 1999, the RO received private medical records from 
Dr. S. Flood.  The records show treatment for unrelated 
disorders.  

In March 1999, the appellant underwent a VA psychiatric 
evaluation which was conducted by H.A. King, M.D.  At that 
time, he stated that he had been married for 29 years.  He 
indicated that he had two sons, ages 28 and 22, and that they 
had left home because of his temper and poor control.  
According to the appellant, since his return from Vietnam, he 
had nightmares about his combat experiences.  The appellant 
reported that at present, he isolated himself from people.  
He noted that his wife was afraid of him because he would 
lose his temper, and he revealed that he had a lot of 
difficulty showing love and controlling himself.  He stated 
that he had attempted suicide twice, the second time when he 
knew he had to go to prison and because he wanted to be with 
his "dead friends from Vietnam."  According to the 
appellant, he had a history of drug and alcohol abuse, but 
that he had been clean since 1989.  In regard to daily 
activities, he indicated that he tried to clean the house, 
but he did not do much.  The appellant noted that he went to 
the Vietnam Group about once a month.  According to the 
appellant, he had trouble with depression, irritability, and 
mood swings.  He noted that he was trained in electrical 
work.  The appellant stated that he had back and knee pain 
and was disabled.  He revealed that in 1988, he ruptured a 
disk at L3 and L4 when a large tree branch fell on him.   

Upon mental status evaluation, the appellant was alert, but 
obviously in pain and also depressed.  He was tearful when 
talking about Vietnam and he seemed rather withdrawn.  The 
appellant could recall test items well and he could answer 
simple questions well.  His affect was apathetic and 
appropriate, and his mood was depressed with no thought 
disorder.  Speech was coherent and logical, and he denied any 
delusions or hallucinations.  According to the appellant, he 
had vague suicidal ideas, but no plans.  He denied any 
homicidal ideas, although he lost his temper at times.  
Insight was fairly good.  The appellant noted that he had 
flashbacks and nightmares on a fairly regular basis.  The 
diagnoses included the following: (Axis I) (1) PTSD, chronic, 
and (2) polysubstance dependence, clean since 1989, (Axis II) 
history of a personality disorder, (Axis III) (1) lumbosacral 
surgery times four, (2) knee replacement, (3) gastritis, 
(Axis IV) multiple problems including chronic pain, no job, 
problems with wife and children due to temper, and financial 
problems, and (Axis V) GAF score of 50.  Dr. King stated that 
the appellant had serious impairment in social and 
occupational functioning.  According to Dr. King, the 
appellant had no friends and was unable to keep a job.  It 
was Dr. King's determination that there were no real signs of 
bipolar disorder or major depression.  He indicated that 
although the appellant had some depression, it seemed 
primarily related to his previously diagnosed PTSD, and also 
his back, neck, and knee pain.  According to Dr. King, the 
appellant also had a history of chemical dependency "in the 
past for a number of years, when he was having depression," 
but that he had been clean for 10 years.  Therefore, Dr. King 
stated that regarding the appellant's occupational and social 
impairment, he had difficulty with family, relationships, 
judgment, thinking, and mood, with vague suicidal ideas.  The 
appellant also had depression, impaired impulse control, 
irritability, difficulty with stress, and inability to 
maintain relationships.  

A VA psychiatric evaluation was conducted in March 1999 by 
D.C. Daniel, Ph.D.  At that time, the appellant stated that 
he had frequent nightmares and would wake up in cold sweats.  
He indicated that he stayed in his house most of the time and 
did not like leaving.  The appellant noted that his children 
had moved out, and he felt badly about the way that he had 
raised them and the way they seemed to want to stay away from 
him.  According to the appellant, his children did come over 
at times and he would talk with them, but that it was all at 
a "superficial level."  The appellant reported that when he 
was angry, he would tear "up stuff," and that he had 
punched holes in walls.  He noted that on one occasion, he 
broke his hand when he was trying to hit a wall.  According 
to the appellant, he had attempted suicide twice.  The 
appellant revealed that he had not worked since 1990 at which 
time he had injured his knee.   

Upon mental status evaluation, the appellant was oriented to 
place, person, time, and situation.  The appellant stated 
that his memory was good and he denied any delusions or 
hallucinations.  He indicated that while he had some thoughts 
of killing himself, he did not want to do it and had no 
plans.  The appellant denied any homicidal thoughts and his 
speech was easy to understand.  The diagnoses included the 
following: (Axis I)(1) PTSD, chronic, by history, (2) 
depressive disorder, not otherwise specified, probably 
secondary to PTSD, (Axis II) antisocial personality disorder, 
by history, (Axis III) all by history (1) chronic lower back 
pain with lumbosacral surgery times four (2) status post 
right knee replacement with some circulation problems, (3) 
gastritis, (Axis IV) main stressor was medical condition, and 
(Axis V) GAF score of 50.  Dr. Daniel stated that the GAF 
score of 50 indicated that the appellant had not worked in 
some time and would probably have difficulty doing so.  
According to Dr. Daniel, the appellant was somewhat 
withdrawn, his judgment was poor, and he tended to work 
around the house.  He revealed that the appellant had 
difficulty with family, friends, and persons he used to work 
with.  

In March 1999, the appellant underwent an additional VA 
psychiatric evaluation which was conducted by W. K. 
Tomlinson, M.D.  Upon mental status evaluation, the appellant 
was articulate and his verbal content was primarily 
associated with his back pain and with his depression.  His 
affect was appropriate to his verbal content and his mood was 
one of mild to moderate depression.  The appellant teared up 
when discussing the events in Vietnam.  He was fully oriented 
and there was no delusional, hallucinatory, or other 
psychotic material present.  The flow of the appellant's 
thought was logical, cohesive, linear, and goal-directed.  
Memory was intact for both recent and remote.  

In regard to a diagnosis, the examiner stated that the 
appellant met the criteria for the Diagnostic and Statistical 
Manual of Mental Disorders, 4th Ed. (DSM-IV) diagnosis of 
PTSD.  The appellant's PTSD symptoms included flashbacks, 
nightmares, psychological numbing, increased startle reflex, 
and persistent depression.  Dr. Tomlinson noted that it was 
unclear to him as to why the diagnosis of bipolar disorder 
was initially made or why it had been sustained.  According 
to Dr. Tomlinson, he could not find documentation in the 
records justifying such a diagnosis.  Dr. Tomlinson stated 
that upon questioning, the appellant denied ever having had 
any episodes that could be construed as either manic or 
hypomanic when he was drug-free.  He further indicated that 
he questioned the diagnosis of a depressive disorder, 
separate from the appellant's PTSD.  It was Dr. Tomlinson's 
opinion that the appellant did suffer from chronic, 
persistent depression which was of moderate intensity, but 
that that was an essential component of his PTSD and did not 
exist as a separate diagnostic entity.  According to Dr. 
Tomlinson, the appellant's polysubstance abuse was also tied 
in to the persistent depression and the PTSD.  

In regard to the appellant's present level of impairment, Dr. 
Tomlinson stated that the appellant's most pressing current 
problem was his back and knee pain, and that that was the 
primary problem that was rendering him unable to function, 
either in a social interpersonal or occupational setting.  
However, Dr. Tomlinson noted that it was difficult to pick 
apart the various facets of the appellant's clinical picture.  
According to Dr. Tomlinson, the appellant's inability to 
tolerate pain could be feeding into his depression, which, at 
another level, was a component of his PTSD.  He stated that 
those four components, PTSD, depression, polysubstance abuse, 
and chronic pain, all ultimately tied in together in the 
clinical picture which had developed and evolved over the 
course of the past 32 years.  It was Dr. Tomlinson's opinion 
that the appellant's level of incapacity exceed 50 percent.  
In regard to a GAF score, Dr. Tomlinson stated that he would 
place the appellant somewhere between 31 and 40. 


II.  Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, 2097-98 
(2000) [to be codified at 38 U.S.C.A. § 5103A].    

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) [to be codified at 38 U.S.C.A. § 5107].   

The Board first remanded this case in August 1993.  At that 
time, the RO was to afford the appellant a VA psychiatric 
evaluation, conducted by a board of two psychiatrists, in 
order to determine the nature and extent of any psychiatric 
disorder present.  Thus, in July and August 1994, the 
appellant underwent VA psychiatric evaluations.  In addition, 
the RO received a private medical statement from J.D. Blair, 
Ed.D., L.P.C., dated in July 1993, and outpatient treatment 
records from the New Orleans VAMC, from June 1989 to January 
1994.  However, in a Deferred rating action, dated in March 
1995, the RO determined that the appellant's July and August 
1994 VA psychiatric evaluations were insufficient because 
they were not conducted by a board of two psychiatrists.  
Therefore, in June 1995, the appellant underwent a VA 
psychiatric evaluation which was conducted by a board of two 
psychiatrists.    

In January 1996, the RO received a Discharge Summary from the 
New Orleans VAMC which showed that the appellant was 
hospitalized from October to November 1995 for his PTSD.  In 
addition, in July 1996, the RO received a VA medical 
statement form Dr. H. Colomb, dated in July 1996, and the RO 
subsequently received a Discharge Summary from the New 
Orleans VAMC, dated in May 1997.  Moreover, in a September 
1998 decision, the Board again remanded this case and  
requested that the appellant be afforded a VA psychiatric 
examination in order to determine the nature and extent of 
his service-connected PTSD and any other psychiatric 
disorders present.  

In January 1999, the RO received outpatient treatment records 
from the Baton Rogue VAMC, from August 1985 to July 1994.  In 
addition, in March 1999, the appellant underwent three 
separate VA psychiatric evaluations.  Therefore, in light of 
the above, the Board concludes that there is no indication 
that there is additional available evidence pertinent to the 
pending claims that has not been requested or obtained.  
Additionally, the appellant and his representative have been 
accorded the opportunity to present evidence and argument in 
support of the claims.  

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claims.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claims and the RO met its duty to 
assist the appellant.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, 2097-98 
(2000) [to be codified at 38 U.S.C.A. § 5103A].  No further 
development is required in order to comply with VA's duty to 
assist.


III.  Analysis

A.  Entitlement to service connection for 
(1) major depression, and (2) bipolar 
disorder.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).     

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  See also Rose v. West, 11 Vet. App. 169, 171 (1998).     

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2000).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by a service-connected 
disability or (b) aggravated by a service-connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
( en banc).

To summarize, the appellant states that he is a Vietnam 
combat veteran and that due to his combat experiences, he 
developed major depression and bipolar disorder.  In the 
alternative, the appellant contends that his major depression 
and bipolar disorder are secondary to his service-connected 
PTSD.  In this regard, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Layno v. Brown, 6 Vet. App. 465 
(1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  However, when the determinative issues involve a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise, nor is it contended otherwise.  Therefore, his 
opinion that his major depression and bipolar disorder are 
either related to service or secondary to his service-
connected PTSD is not competent evidence.  

In the instant case, the appellant's service medical records 
are negative for any complaints or findings of depression or 
bipolar disorder.  In addition, the appellant's separation 
examination, dated in May 1970, shows that at that time, the 
appellant was clinically evaluated as normal for psychiatric 
purposes.  The first post service medical evidence of any 
depression or bipolar disorder is in May 1990, approximately 
20 years after the appellant's discharge.  However, in regard 
to the appellant's current diagnoses of major depression and 
bipolar disorder, the evidence of record shows that there are 
discrepancies in the medical opinions regarding the question 
of whether the appellant currently suffers from either major 
depression or bipolar disorder.  In this regard, the Board 
observes that although the evidence of record includes 
numerous diagnoses of major depression and bipolar disorder, 
in the appellant's March 1999 VA psychiatric evaluations, Dr. 
King concluded that there were no real signs of major 
depression or bipolar disorder and Dr. Tomlinson stated that 
he could not find documentation in the records justifying a 
diagnosis of bipolar disorder.

Although the evidence of record shows that there are 
discrepancies in the medical opinions regarding the question 
of whether the appellant currently suffers from either major 
depression or bipolar disorder, it is the Board's 
determination that even accepting as true that the appellant 
currently suffers from major depression and bipolar disorder, 
there is no competent medical evidence of record that 
establishes a nexus, or link, between any current depression 
and/or bipolar disorder and the appellant's military service.  
In addition, the Board further concludes that the medical 
evidence of record does not show that his depression and 
bipolar disorder were caused or aggravated by his service-
connected PTSD.  In this regard, in the July 1994 VA 
psychiatric evaluation, the examiners actually determined 
that test results did not support a diagnosis of PTSD, and 
they further concluded that the appellant's anxiety and 
depressive reactions were likely secondary to a bipolar 
disorder, long history of polysubstance abuse, and 
characterological factors.  Moreover, although in the 
appellant's March 1999 VA psychiatric evaluation, which was 
conducted by Dr. Daniel, Dr. Daniel diagnosed him with 
depressive disorder, not otherwise specified, "probably" 
secondary to PTSD, and in the appellant's March 1999 VA 
psychiatric evaluation, which was conducted by Dr. King, Dr. 
King indicated that while the appellant had some depression, 
it "seemed" primarily related to his previously diagnosed 
PTSD, neither examiner specifically states that the 
appellant's depression was caused or aggravated by his 
service-connected PTSD.  This distinction is crucial, for the 
Court has held that where a physician is unable to provide a 
definitive causal connection, the opinion on that issue 
constitutes "what may be characterized as 'non-evidence.'"  
See Perman v. Brown, 5 Vet. App. 237, 241 (1993) (citing 
Sklar v. Brown, 5 Vet. App. 104, 145-46 (1993); Kates v. 
Brown, 5 Vet. App. 93, 95 (1993); and Tirpak v. Derwinski, 2 
Vet. App. 609, 610-11 (1992)).  Thus, given the fact that the 
medical opinions from Dr. Daniel and Dr. King are 
speculative, at best, the Board finds that such medical 
opinions are of diminished probative value on the issue of 
entitlement to service connection for major depression, as 
secondary to the appellant's service-connected PTSD.  See 
Bostain v. West, 11 Vet. App. 124 (1998); see also Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the 
Board is entitled to independently assess the weight of the 
evidence before it).

By contrast, the Board attaches significant probative value 
to the conclusion reached by Dr. Tomlinson in March 1999.  In 
Dr. Tomlinson's March 1999 psychiatric evaluation report, Dr. 
Tomlinson stated that the appellant suffered from chronic, 
persistent depression which was of moderate intensity, but 
that that was an essential component of his PTSD and did not 
exist as a separate diagnostic entity.  Thus, Dr. Tomlinson 
concluded, in essence, that the appellant's depression was a 
part of his service-connected PTSD, and not caused or 
aggravated by his PTSD. 

In light of the above, it is the Board's determination that 
the appellant's major depression and bipolar disorder were 
not incurred in or aggravated by service.  In addition, the 
Board further concludes that there is no competent medical 
evidence of record which shows that the appellant's major 
depression and bipolar disorder were caused or aggravated by 
his service-connected PTSD.  Accordingly, service connection 
for major depression, on a primary and secondary basis, is 
denied.  Moreover, service connection for bipolar disorder, 
on a primary and secondary basis, is denied.  

B.  Entitlement to (1) an evaluation in 
excess of 50 percent for PTSD, and (2) a 
total disability evaluation based on 
individual unemployability (TDIU) due to 
service-connected disability.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(2000).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2000).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).   

As noted above, in August 1995, the RO granted service 
connection for PTSD and assigned a 30 percent rating under 
Diagnostic Code 9411, effective from June 8, 1990.  However, 
in a May 1996 rating action, the RO increased his rating from 
30 to 50 percent, effective from December 1, 1995.  As the 
appellant took issue with the initial rating assigned 
following the grant of service connection, separate ratings 
may be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  Thus, 
the Board must evaluate the relevant evidence since June 
1990.  

PTSD is rated under 38 C.F.R., Part 4, Diagnostic Code 9411.  
By regulatory amendment effective November 7, 1996, changes 
were made to the Schedule for Rating Disabilities for mental 
disorders, as codified at 38 C.F.R. § 4.130 (2000). Regarding 
the question of whether the former or newly revised 
diagnostic criteria for PTSD apply to the appellant's case, 
the Board observes that where the law or regulations change 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991). Since the 
appellant submitted a new claim for increase in August 1995, 
the appellant's claim must evaluated under both the former 
and newly revised rating criteria to determine which version 
is most favorable him.

Under the old rating criteria, the evaluation for the 
appellant's service-connected PTSD is based on the degree of 
impairment of his social and industrial adaptability. 38 
C.F.R. §§ 4.129, 4.130 (1996).  A 50 percent evaluation is 
for application where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired; or by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation is warranted where the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired; or the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

A 100 percent evaluation is warranted where the attitudes of 
all contacts except the most intimate are so adversely 
affected so to result in virtual isolation in the community; 
there must be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or the veteran must be demonstrably 
unable to obtain or retain employment.  Id.   

Under the revised criteria, the General Rating Formula for 
Mental Disorders is as follows: A 50 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish and maintain effective relationships.  Id.    

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.     

The governing regulations also provide that a total 
disability rating based on individual unemployability due to 
a service-connected disability may be assigned, where the 
schedular rating is less than total, when the disabled person 
is unable to secure or follow substantially gainful 
occupation as a result of service-connected disability.  38 
C.F.R. §§ 3.340, 3.341, 4.16.  If the schedular rating is 
less than 100 percent, the issue of unemployability must be 
determined without regard to the advancing age of the 
veteran.  38 C.F.R. §§ 3.341(a), 4.19.  The regulations 
further provide that if there is only such disability, it 
must be rated at 60 percent or more; and if there are two or 
more disabilities, at least one disability must be rated at 
40 percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).

In any event, it is the policy of the VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service connected disability 
shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, 
if a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra- 
schedular rating is for consideration where the veteran is 
unemployable due the to service-connected disability.  38 
C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Therefore, the Board must evaluate whether there are 
circumstances in the appellant's case, a part from any non-
service-connected condition and advancing age, which would 
justify a total rating based on individual unemployability 
due solely to the service-connected conditions.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 
Blackburn v. Brown, 5 Vet. App. 375 (1993).

The Board notes that 38 C.F.R. § 4.16(c) was deleted from the 
rating schedule, also effective November 7, 1996, with the 
amendments for mental disorders.  Section 38 C.F.R. § 4.16(c) 
is for application in the appellant's case, since his claim 
for an increased rating was filed before the regulatory 
change occurred.  Under 38 C.F.R. § 4.16(c), the assignment 
of a 100 percent schedular rating is warranted in cases in 
which a veteran is rated 70 percent disabled due to a 
psychiatric disorder, the psychiatric disorder is the 
veteran's only compensable disability, and the psychiatric 
disorder is found to preclude him from securing or following 
a substantially gainful occupation.  See Johnson v. Brown, 7 
Vet. App. 95, 97 (1994) (discussing the applicability of 38 
C.F.R. § 4.16(c)); see also Swan v. Derwinski, 1 Vet. App. 20 
(1990).

Regarding the claims for an increased compensation, to 
include the PTSD disability rating for PTSD and the total 
rating based on individual unemployability, the Board has 
reviewed the pertinent evidence of record.  In this regard, 
the Board notes that the appellant was hospitalized from 
October to November 1995 for his PTSD.  Upon admission, he 
stated that he had a full range of PTSD symptoms including 
nightmares, flashbacks, emotional numbing, isolation, 
hypervigilance, and intrusive thoughts.  He was assigned a 
GAF score of 46 upon his release.  In addition, the evidence 
of record also shows that the appellant has tried to commit 
suicide on at least two occasions.  In the appellant's March 
1999 VA psychiatric evaluation, which was conducted by Dr. 
King, the appellant stated that the second time he tried to 
commit suicide, he did so because he knew that he had to go 
to prison and because he wanted to be with his "dead friends 
from Vietnam."  The appellant also stated that his wife was 
afraid of him because he would lose his temper, and that his 
sons had left home because of his temper and poor control.  
In addition, in the July 1994 VA psychiatric evaluation, the 
appellant reported frequent angry outbursts with a history of 
having been physically abusive to his wife and children, 
although there had been decreased marital and family conflict 
since he stopped using illicit drugs.  Moreover, in the 
appellant's March 1999 VA psychiatric evaluation, which was 
conducted by Dr. Daniel, the appellant indicated that when he 
was angry, he would tear "up stuff" and punch holes in 
walls.  He further noted that on one occasion, he broke his 
hand when he was trying to hit a wall.  

A VA medical statement from Dr. Colomb, dated in July 1996, 
shows that at that time, Dr. Colomb indicated that after 
recently evaluating the appellant and his PTSD, it was his 
determination that he was severely impaired in his ability to 
establish or maintain favorable relationships of any sort.  
Dr. Colomb stated that the appellant had little interaction 
with his family and did not go out, even in the most 
important situations such as his son's recent wedding where 
he was only able to make a brief appearance.  According to 
Dr. Colomb, the appellant was not able to concentrate well 
and could not be around people long enough to engage in any 
form of employment.  

In the appellant's December 1990 VA examination, the 
appellant stated that he was a high school graduate and had 
worked as an electrical contractor, but that he had to shut 
down his business because his drug habit had become widely 
known.  He indicated that he subsequently worked as a truck 
driver, but that he had to stop regular employment in 1984 or 
1985 because of back pain.  According to the appellant, since 
1984, he had worked part-time at a mobile park home doing odd 
jobs.  The appellant noted that his work capacity was limited 
by back pain, for which he had received surgical treatment in 
1984, 1985, and 1989.  In addition, in the appellant's July 
1994 VA psychiatric evaluation, he stated that in March 1991, 
he injured his knee while working for the mobile home 
company.  He reported that following his injury, he had been 
unemployed and was receiving workman's compensation.  

In the appellant's March 1999 VA psychiatric evaluation, 
which was conducted by Dr. King, he was diagnosed with the 
following: (Axis I) (1) PTSD, chronic, and (2) polysubstance 
dependence, clean since 1989, (Axis II) history of a 
personality disorder, (Axis III) (1) lumbosacral surgery 
times four, (2) knee replacement, (3) gastritis, (Axis IV) 
multiple problems including chronic pain, no job, problems 
with wife and children due to temper, and financial problems, 
and (Axis V) GAF score of 50.  In addition, Dr. King stated 
that the appellant had serious impairment in social and 
occupational functioning.  According to Dr. King, the 
appellant had no friends and was unable to keep a job.  
Moreover, Dr. King stated that regarding the appellant's 
occupational and social impairment, he had difficulty with 
family, relationships, judgment, thinking, and mood, with 
vague suicidal ideas.  Dr. King further noted that the 
appellant had depression, impaired impulse control, 
irritability, difficulty with stress, and inability to 
maintain relationships.

The evidence of record shows that the appellant has a well 
documented history of PTSD, and that his PTSD symptoms have 
included, among others, depression, nightmares, exaggerated 
startle response, suicidal ideation, impaired impulse 
control, unprovoked irritability with periods of violence, 
and an inability to establish and maintain effective 
relationships; and that these symptoms are consistent with a 
finding of severe social and industrial impairment.  Thus, in 
light of the above, the evidence of record does reflect 
symptomatology that is associated with the appellant's PTSD 
that is consistent with a 70 percent rating under both former 
and revised criteria of Diagnostic Code 9411.  Therefore, a 
70 percent evaluation for PTSD is warranted.   

In so doing, such a disability picture is not viewed as 
indicative of total impairment of social and industrial 
capabilities under the revised criteria.  The evidence of 
record shows that the appellant has been married for over 30 
years.  In addition, in the appellant's March 1999 VA 
psychiatric evaluation, which was conducted by Dr. King, he 
stated that he tried to clean the house and that he went to 
the Vietnam Group about once a month.  Upon mental status 
evaluation, speech was coherent and logical, and he denied 
any delusions or hallucinations.  Although the appellant 
noted that he had vague suicidal ideas, he also indicated 
that he had no plans.  He denied any homicidal ideas.  
Insight was fairly good.  Moreover, in the appellant's March 
1999 VA psychiatric evaluation, which was conducted by Dr. 
Tomlinson, the appellant was articulate, his affect was 
appropriate to his verbal content, he was fully oriented, and 
there was no delusional, hallucinatory, or other psychotic 
material present.  The flow of the appellant's thought was 
logical, cohesive, linear, and goal-directed.  Furthermore, 
memory was intact for both recent and remote.  

As previously stated, to warrant a 100 percent evaluation 
under the revised criteria of Diagnostic Code 9411, it must 
be shown by the evidence of record that there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130 (2000).  In light of the above, the Board concludes 
that this type of symptomatology is not shown in the 
appellant's case.  Therefore, the Board determines that the 
clinical findings and information on repeated examinations do 
not indicate that the assignment of an evaluation in excess 
of 70 percent is warranted under the revised criteria of 
Diagnostic Code 9411.  

However, as indicated in the above regarding the appellant's 
claim for increased compensation for PTSD, that disability 
has been raised by the Board from 50 to 70 percent disabling 
based on the appellant's PTSD symptoms.  The Board further 
notes that the appellant is not service-connected for any 
other disability.  Therefore, given that the appellant is now 
in receipt of a 70 percent disabling rating for his PTSD, the 
Board determines that he meets the schedular requirements for 
a total rating based on individual unemployability due to 
service-connected disability under both the former and 
amended versions of 38 C.F.R. § 4.16 (amended to delete 
subsection (c)).  

Following a careful and considered review of the record, the 
Board finds that the evidence and opinions offered in the 
record and the examination results, at least put this claim 
for a total rating in relative equipoise.  The record 
reflects that the appellant has been unemployed since 
approximately 1991.  Also, it appears that one of the reasons 
why the appellant is unable to perform the physical acts 
required by most jobs is because of his non-service connected 
knee and back disabilities.  In this regard, the Board notes 
that in the appellant's March 1999 VA psychiatric evaluation, 
which was conducted by Dr. Tomlinson, Dr. Tomlinson stated 
that the appellant's most pressing current problem was his 
back and knee pain, and that that was the primary problem 
that was rendering him unable to function, either in a social 
interpersonal or occupational setting.  However, Dr. 
Tomlinson further noted that it was difficult to pick apart 
the various facets of the appellant's clinical picture, and 
that the appellant's inability to tolerate pain could be 
feeding into his depression, which, at another level, was a 
component of his PTSD.  He further stated that those four 
components, PTSD, depression, polysubstance abuse, and 
chronic pain, all ultimately tied in together in the clinical 
picture which had developed and evolved over the course of 
the past 32 years.  In regard to a GAF score, Dr. Tomlinson 
stated that he would place the appellant somewhere between 31 
and 40.  

In the instant case, the appellant's PTSD symptoms include 
flashbacks, nightmares, psychological numbing, increased 
startle reflex, depression, suicidal ideation, and unprovoked 
irritability with periods of violence.  The Board further 
notes that the appellant has been hospitalized for his PTSD 
and has attempted suicide at least two times.  In addition, 
in a private medical statement from Mr. Blair, Ed.D., L.P.C., 
dated in July 1993, Mr. Blair indicated that while the 
appellant was receiving counseling, it was apparent that his 
PTSD symptom patterns interfered with his ability to sustain 
work and function normal.  The Board further notes that in a 
VA medical statement from Dr. Colomb, dated in July 1996, Dr. 
Colomb reported, in essence, that due to the appellant's 
PTSD, he was not able to concentrate well and could not be 
around people long enough to engage in any form of 
employment.  Moreover, in the appellant's March 1999 VA 
psychiatric evaluation, which was conducted by Dr. King, Dr. 
King diagnosed the appellant with PTSD and stated that he had 
serious impairment in social and occupational functioning.  
According to Dr. King, the appellant had no friends and was 
unable to keep a job.  Furthermore, in the appellant's March 
1999 VA psychiatric evaluation, which was conducted by Dr. 
Daniel, Dr. Daniel stated that the appellant had not worked 
in some time and would probably have difficulty doing so.  
Dr. Daniel also noted that the appellant was somewhat 
withdrawn, his judgment was poor, and he had difficulty with 
family, friends, and persons he used to work with.  
Accordingly, with the resolution of all reasonable doubt in 
the appellant's favor, the Board determines that the service-
connected PTSD effectively precludes the appellant from 
engaging in substantially gainful employment.  See 38 C.F.R. 
§ 4.16(a) (1996 & 2000); 38 C.F.R. § 4.16(c) (1996).

While the appellant's PTSD disability picture does not meet 
each of the former criteria of a 100 percent schedular 
evaluation, the Court has held that the criteria in 
Diagnostic Code 9411 for a 100 percent evaluation are each 
independent bases for granting a 100 percent evaluation 
(under the regulation for rating mental disorders effective 
prior to November 7, 1996).  See Richard v. Brown, 9 Vet. 
App. 266, 268 (1996); Johnson v. Brown, 7 Vet. App. 95, 97 
(1994).  As noted above, it does appear from a review of 
evidence that the appellant has been unable to obtain or 
retain employment due the symptomatology associated with his 
PTSD; and, thus, at least one of the three criteria for a 100 
percent schedular evaluation under the former criteria of 
Diagnostic Code 9411 is independently met in the appellant's 
case.  Therefore, the former criteria is more favorable to 
the appellant in this case, and hence a 100 schedular 
evaluation for PTSD is warranted.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

In view of the foregoing, the appellant has been awarded the 
maximum schedular evaluation for PTSD.  Therefore, the issue 
of a total rating for compensation purposes based on 
individual unemployability is thus rendered moot as well, 
since a 100 percent evaluation has been assigned to the 
appellant's service-connected psychiatric disorder.  See 
Green v. West, 11 Vet. App. 472, 476 (1998), (citing Vettese 
v. Brown, 7 Vet. App. 31, 34-35 (1994)); VAOPGCPREC 6-99, 64 
Fed. Reg. 52375 (1999).


ORDER

Entitlement to service connection for major depression, on a 
primary and secondary basis, is denied.  

Entitlement to service connection for bipolar disorder, on a 
primary and secondary basis, is denied.   

A 100 percent schedular evaluation for post-traumatic stress 
disorder is granted, subject to the provisions governing the 
payment of monetary benefits.   

Entitlement to a total rating for compensation purposes based 
on individual unemployability is dismissed.   



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

